Case 8:20-cv-00651-JLS-JDE Document 103 Filed 09/16/21 Page 1 of 2 Page ID #:1652




   1

   2

   3                                                  JS-6
   4

   5

   6

   7                      UNITED STATES DISTRICT COURT
   8                    CENTRAL DISTRICT OF CALIFORNIA
   9
       FLINT CPS INKS NORTH AMERICA,          Case No. 8:20-cv-00651-JLS (JDEx)
  10   LLC,
  11                     Plaintiff,
                                              DISMISSAL WITH PREJUDICE
  12           vs.
  13
       TREND OFFSET PRINTING
  14   SERVICES, INC., ANTHONY J.
  15   LIENAU, ROBERT LIENAU, MUNIR
       AHMED, ADAM LIENAU, TODD
  16   NELSON, and DOES 1 through 10,
  17   inclusive;
  18                         Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27
Case 8:20-cv-00651-JLS-JDE Document 103 Filed 09/16/21 Page 2 of 2 Page ID #:1653




   1         The Court, having considered the parties’ Stipulation of Completed
   2   Settlement and Request for Dismissal With Prejudice pursuant to Rule
   3   41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses the above-
   4   entitled action with prejudice. The parties’ shall bear their own fees and costs. The
   5   Clerk of the Court is directed to terminate and close the case.
   6

   7   IT IS SO ORDERED.
   8

   9   Dated: September 16, 2021
  10
                                              ___________________________________
                                              HON. JOSEPHINE L. STATON
  11                                          UNITED STATES DISTRICT JUDGE
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             -2-
